
	
		III
		110th CONGRESS
		1st Session
		S. RES. 73
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2007
			Mr. Allard (for himself,
			 Mrs. Feinstein, Mr. Coleman, Mr.
			 Stevens, Mrs. Dole,
			 Mrs. Hutchison, Mr. Vitter, Mr.
			 Hatch, Mr. McCain,
			 Mr. McConnell, and
			 Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating February 6, 2007, as
		  Ronald Reagan Day.
	
	
		Whereas President Ronald Wilson Reagan, a man of humble
			 background, worked throughout his life serving as an entertainer, a corporate
			 spokesman, Governor of California, and President of the United States;
		Whereas Ronald Reagan served for 2 terms as the 40th
			 President of the United States;
		Whereas Ronald Reagan was elected to his second term by
			 almost three-fifths of the electorate, a percentage surpassed only by the
			 election of President Lyndon Baines Johnson in 1964, and was victorious in 49
			 of the 50 States in the general election, an electoral college record
			 unsurpassed in the history of Presidential elections in the United States;
			 and
		Whereas February 6, 2007, will be the 96th anniversary of
			 Ronald Reagan's birth, and June 5, 2007, will be the third anniversary of his
			 passing: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 February 6, 2007, as Ronald Reagan Day; and
			(2)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
